Citation Nr: 1142922	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of VA disability compensation in the amount of $31,221.90.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to June 1952.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in July 2005 for additional development.  In December 2007, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court vacated the Board's December 2007 decision and remanded the claim for further adjudication.  This case was again remanded by the Board again in August 2010 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While the overpayment was the result of VA error, the Veteran's actions contributed to the creation of the debt by failing to reimburse VA for the benefits incorrectly awarded him despite being timely notified of VA's error and accepting the benefits with the knowledge that he was not entitled to them.

2.  Recovery of the assessed overpayment would not deprive the Veteran of the ability to provide for basic necessities.

3.  Waiver of the assessed overpayment would unjustly enrich the Veteran.

4.  The Veteran's assets and income, with consideration of the cost of life's basic necessities, are sufficient to permit repayment of the amount of the overpayment indebtedness of $31,221.90 without resulting in excessive financial difficulty or depriving the Veteran of basic necessities, and collection of the indebtedness would not defeat the purposes of the award of VA benefits, or otherwise be inequitable.

5.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation benefits in the amount of $31,221.90 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges that the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In its December 2007 decision, the Board found that the Veteran had erroneously received VA compensation totaling $31,221.90 and had been timely notified of the error.  Moreover, the Board determined that the Veteran had accepted the erroneous payment despite having received clear notification that it was his responsibility to return the overpayment and, therefore, his failure to act contributed to payment pursuant to an erroneous award and the overpayment at issue was not solely due to VA administrative error.  Accordingly, the Board concluded that the overpayment of $31,221.90 had been properly created.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).

The Board's threshold determination was not disputed by the Court in its March 2010 Memorandum Decision.  Rather, the Court vacated the Board decision on the grounds that it did not properly address the merits of the Veteran's timely request for waiver of recovery of VA indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).  Therefore, the Board again confirms the threshold determination on the issue of the validity of a debt in question as discussed in the vacated December 2007 Board decision, and adopts that discussion and findings in this decision.  The Board thus turns to the merits of the Veteran's claim for a waiver.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2011).  The phrase equity and good conscience means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2011).

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a) (2011); Ridings v. Brown, 6 Vet. App. 544 (1994).

In July 2003, the Committee on Waivers and Compromises determined that the Veteran's failure to return the erroneous award to VA amounted to an act of bad faith, barring his entitlement to a waiver of the recovery of the overpayment.  That finding was made once again in a December 2010 supplemental statement of the case.  The Board, however, finds that conclusion is misplaced.  The central inquiry in determining whether the Veteran is legally barred from entitlement to waiver of the recovery of overpayment rests on the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the initial creation of the overpayment of VA compensation benefits.

The facts of this case demonstrate that the Veteran was overpaid as a result of manual insertion of the incorrect amount of the disability compensation benefits to which he was entitled as a result of a November 1999 rating decision.  The Veteran had no involvement in that initial payment.  While the Veteran's failure to return the money to which he was not entitled later contributed to payment pursuant to an erroneous award, at the time the erroneous award was issued the Veteran had not in any way acted with fraud, misrepresentation, or bad faith.  As there is otherwise no evidence that the Veteran intended to deceive VA or seek unfair advantage, at the time the erroneous award was initially issued, the Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of this overpayment.  There are therefore no mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2011); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that while the erroneous payment was primarily the result of VA administrative error, the Veteran's failure to return the erroneous payment contributed to payment pursuant to an erroneous award, thus imbuing the Veteran with some degree of fault in the creation of the overpayment.  However, because the initial creation of the debt was due to VA administrative error, the Board finds that the Veteran's fault in the creation of the overpayment weighs neither for nor against a finding that recovery of the overpayment would be against equity and good conscience.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Board finds that it would not.  The evidence of record shows that VA began withholding $600.00 from the Veteran's monthly benefits payments beginning in October 2003.  That monthly withholding continued for at least 43 months, resulting in repayment of at least $25,800.00 of the original debt by early 2007.  During the time period that those withholdings were ongoing, the Veteran was able to provide for basic necessities, as he was not made homeless, nor is there any evidence that he was unable to feed himself or his spouse, or was otherwise deprived of access to the basic necessities of life.  The evidence of record does not clearly indicate whether these withholdings continued beyond 43 months, so the Board is unable to determine the precise amount of the debt that remains outstanding.  However, at worst, the outstanding balance is $5,421.90.  While the evidence of record indicates that the Veteran's financial hardships have increased since 2007, the financial status report submitted by the Veteran in November 2010 demonstrates that he has sufficient assets such that recovery of any remaining debt would not endanger his ability to provide for basic necessities.

In a November 2010 financial status report, the Veteran reported an average monthly income of $4,118.00 for himself, and $722.00 for his spouse.  While the Veteran listed his monthly expenses as $4,950.00, an amount in excess of his combined household income, that figure was not properly computed on the report.  Specifically, the Veteran reported that his total monthly expenses for rent or mortgage, food, utilities, heat, and other living expenses totaled $2,950.00.  The remaining $2,000.00 of his reported monthly expenses was for "monthly payments on installment contracts and other debts."  However, in the section that itemized the individual installment contracts and other debts, the Veteran listed his total monthly payments as $1,184.00.  Manual calculation of the individual figures listed by the Veteran results in the slightly higher figure of $1,199.80.  Both of these figures are approximately $800.00 less than the monthly debt expenses reported by the Veteran.  Substituting the corrected figure of $1,199.80 into the overall calculation of the Veteran's monthly expenses results in total monthly expenses of $4,149.80.  While that figure itself remains slightly above the Veteran's personal monthly income, the Veteran's reported monthly expenses were reported to include $140.00 for lawn maintenance, and $100.00 for church.  The Board finds that neither of those expenses can be considered basic necessities, because they could be halted without endangering his ability to provide for basic necessities.  Such further reductions would result in a reported average monthly income of approximately $200.00 in excess of his reported expenses.  That figure does not include the Veteran's spouse's income, which would put the reported average net monthly household income greater than expenses of approximately $1,000.00.  The Veteran also specifically reported total assets valued at $32,100.00, including $11,000.00 in the bank and two automobiles.  The Board finds that those assets are sufficient to allow the Veteran to repay the outstanding balance of, at worst, $5,421.90 without endangering his ability to provide for basic necessities.

As a final note, the Veteran submitted a statement with the November 2010 financial status report which listed multiple recent medical expenses, for which he was unable to provide detailed payment figures.  The Veteran reported two separate sets of figures, one for recent doctors' bills, and one for hospitalization bills.  The Veteran reported doctors' bills totaling $12,695.53, but he was unsure whether he would ultimately be responsible for paying for all the bills, and was unable to provide a monthly payment figure for them.  The Veteran reported total hospitalization bills of $119,373.50, of which he reported he would be responsible for 20 percent, a total amount of $23,874.70.  While those additional reported medical expenses are significant and will clearly result in some financial hardship, the evidence of record does not demonstrate that the burden of repaying, at most, an additional $5,421.90 to VA will endanger the Veteran's ability to provide for basic necessities.  The fact remains that the Veteran has reported financial assets which include $11,000.00 in the bank and an average monthly household income of $4,840.00.  In summary, the Board finds that the collection of the debt would not cause the Veteran undue financial hardship.  That weighs against a finding that recovery of the overpayment would be against equity and good conscience.

The next question for consideration is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the purpose of VA compensation benefits would not be defeated as the Veteran was not entitled to the erroneous compensation which was awarded.

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA erroneously paid the Veteran an amount in excess of that to which he was entitled as a result of administrative error.  There is no evidence that the Veteran attempted to return the additional amount to which he was not entitled to VA or that he declined to accept the erroneously paid compensation.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA's erroneously paying compensation to which he was not legally entitled.  Nor does the record reveal other factors which make recovery of the overpayment inequitable.

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be partially at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life, nor would recovery of the overpayment defeat the purpose for which the benefits were intended.  Lastly, the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on the overpayment of his VA benefits.  Accordingly, a waiver of recovery of the overpayment of VA compensation benefits is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to VA's duties to notify and assist the Veteran with his claim, the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).



ORDER

Waiver of the recovery of overpayment of VA disability compensation in the amount of $31,221.90 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


